May 21, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      JOHN STEPHEN PHILIPS, Appellant

NO. 14-14-00161-CV                          V.

                         GAIL MCNEASE, Appellee
                     ________________________________

       This cause, an appeal from the summary judgment granted in favor of Gail
McNease, signed November 21, 2013, was heard on the transcript of the record.
We have inspected the record and find that the trial court erred by dismissing the
entirety of the “Petition to Modify Alimony Payments” that had been filed by John
Stephen Philips. The trial court erred because the petition included a modification
claim asserted under the Texas Family Code that was not specifically addressed in
a motion for summary judgment. We therefore order that the portions of the
judgment that dismiss the modification claim asserted under the Texas Family
Code are REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.
       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.
       We order that each party shall pay its costs by reason of this appeal.
       We further order this decision certified below for observance.